Citation Nr: 9928136	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability to include post traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
December 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of July 1998 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  In rating decisions dated in December 1972, August 1982, 
and March 1995, the RO denied service connection for a 
psychiatric disability, those decisions were not appealed and 
became final after one year.  

2.  In rating decisions dated in November 1987 and March 
1995, the RO denied service connection for PTSD; those 
decisions were not appealed and became final after one year.  

3.  In a rating decision dated in December 1972, the RO 
denied service connection for a back disorder; that decision 
was not appealed and became final after one year

4.  The evidence submitted since the March 1995 rating 
decision denying service connection for psychiatric 
disability, including PTSD, does not contain evidence which 
bears directly and substantially upon the specific matter 
under consideration; it contains evidence which is either 
cumulative or redundant, and it does not contain evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  The evidence submitted since the December 1972 rating 
decision denying service connection for a back disorder does 
not contain evidence which bears directly and substantially 
upon the specific matter under consideration; it contains 
evidence which is either cumulative or redundant, and it does 
not contain evidence which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, including PTSD.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.156(a) (1998).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims.  38 U.S.C.A. § 5108.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

The issue of whether the evidence is new and material is a 
question of law and its credibility must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992);  however, this 
presumption of credibility is not limited; Justus, id. does 
not require VA to consider patently incredible evidence to be 
true.  Duran v. Brown, 7 Vet. App. 216 (1994).  

I.  Psychiatric Disabilities other than PTSD

In a rating decision dated in December 1972, the RO denied 
service connection for a nervous condition based on the fact 
that the veteran only showed a diagnosis for inadequate 
personality.  The RO held that such as a disorder was not a 
disability under applicable regulations which provided for 
the payment of compensation.  The veteran was notified of 
that determination, but did not submit a notice of 
disagreement with the RO's denial of his claim.  In the 
August 1982 rating action, the RO determined that there was 
no evidence of a valid claim for service connection for a 
psychiatric disability.  In the March 1995 rating action, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a nervous condition, including PTSD.  The RO based its 
denial on the fact that the evidence did not show treatment 
for a psychiatric disability during service and that there 
was no medical opinion relating the veteran's psychiatric 
disability, dysthymic disorder, to his period of military 
service.  

The evidence that the RO considered at the time of the March 
1995 rating action consisted of the veteran's service 
records, a lay statement from a member of the veteran's 
family dated in July 1982, numerous VA medical records dated 
from 1972 to 1997, and Social Security Administration (SSA) 
disability benefit documents.  

The service medical records reflect that the veteran related 
a history of frequent trouble sleeping when examined for 
entrance into service in July 1971; there were no diagnoses 
pertaining to a psychiatric disability.  In August 1970, the 
veteran related a history of frequent sleeping trouble, 
depression or excessive worry, and nervous trouble.  No 
diagnosis or clinical findings were noted with respect to a 
psychiatric disability in December 1970.  It was noted that 
there were no mental defects that warranted a medical 
disposition.  The report of a separation examination dated in 
July 1971 is devoid of any findings or diagnoses pertaining 
to a psychiatric disability.  The evidence also includes 
service records of assignments during the veteran's tour of 
duty.  

In the July 1982 statement, a family member of the veteran 
attested to having witnessed a change in the veteran's 
personality since he separated from service.  That witness 
claimed that the veteran's current psychological disability 
is the result of the veteran's service experiences.  

VA medical records reflect that the veteran was hospitalized 
in September 1972.  On admission, a history of nervousness, 
inability to sleep at night due to the fact that the veteran 
and his spouse were encountering difficulties and problems 
with financial security, which had been escalating since the 
veteran separated from service, were noted.  The diagnosis 
was inadequate personality.  Additional records reflect that 
the veteran was hospitalized in June 1982, January 1983 for 
emotional problems and substance abuse.  The diagnoses 
included adjustment disorder, acute paranoid disorder, 
alcohol abuse and drug abuse (episodic), paranoid personality 
disorder.  In June, July, and September 1987, April 1988, May 
1994, July 1991, and July 1997, the veteran was hospitalized 
with diagnoses including polysubstance abuse, depression, 
personality disorder with antisocial traits, and dysthymic 
disorder.  Outpatient treatment records provide that the 
veteran was seen and treated for psychological problems.  

The evidence submitted subsequent to the March 1995 rating 
action includes statements of the veteran's family dated in 
May, June and July 1996, VA medical records dated from 1988 
to 1998, Social Security Administration (SSA) benefits 
records, and the transcript of a personal hearing dated in 
October 1998.  

The family statements essentially assert that the veteran's 
personality changed since his return from service.  These 
witnesses aver that after service the veteran demonstrated 
symptoms involving a mental illness: he was violent, 
suicidal, and was diagnosed as having bipolar disorders.  

Outpatient treatment records beginning in March 1985 reflect 
that the veteran was seen and treated for emotional and 
psychological issues.  In October 1987, February 1990, 
February and August 1991, May 1994, May 1996, and July 1997, 
the veteran was admitted to a facility for detoxification and 
for evaluation of a psychiatric disability including 
depression.  The veteran related symptoms including 
depression and sleep disturbance.  The veteran attributed his 
sleeping problems to his drinking and nervous condition.  The 
diagnoses included alcohol dependence, cannabis abuse, 
depression, adjustment disorder with mixed emotional 
features, borderline personality disorder, dysthymia, rule 
out substance abuse, affective disorder, bipolar disorder, 
most recent episode depressed.  When examined by VA in June 
1998, the veteran related that his biggest problem was 
continued substance and alcohol abuse.  At the conclusion of 
a mental status examination, the examiner entered diagnoses 
of Axis I-alcohol abuse and dependence, in remission, 
cannabis abuse in remission, bipolar disorder, mixed, in 
substantial remission with medication, and Axis II-
personality disorder, not otherwise specified.  In October 
1998, the veteran was hospitalized for depression.  At that 
time, the veteran indicated that he was depressed because he 
had not seen his daughter in many years and because his 
brother was sent to Vietnam in his stead.  

The SSA records primarily reflect that the veteran was 
awarded disability benefits based upon a primary diagnosis of 
affective (mood) disorders and a secondary diagnosis of 
substance addition dependence disorder (alcohol).  The Board 
notes that SSA relied on many of the VA medical records that 
were previously discussed.  

At his personal hearing held in October 1998, the veteran 
testified that he developed his current disability as a 
result of service.  

Having reviewed the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence.  In 
reaching this determination, the Board notes that the VA 
medical evidence submitted subsequent to the March 1995 
rating action contains records that are duplicative of those 
previously submitted.  In addition, this evidence establishes 
that the veteran has been treated and was hospitalized for a 
psychiatric disability with diagnoses including depression, 
dysthymia, bipolar disorder, and a personality disorder.  
However, the Board finds that this evidence is cumulative of 
the medical evidence previously considered by the RO.  Based 
on the evidence of record at the time of the March 1995 
rating action, the RO recognized that the veteran was 
diagnosed as having a psychiatric disability; however, the RO 
held that such a disability was not shown have been treated 
in service and that there was no medical opinion linking such 
to service.  As such, the VA medical evidence subsequent to 
that rating action is not material.  

With respect to the family statements and the veteran's 
testimony, the Board finds that this evidence is new in that 
it was not previously of record.  However, this evidence is 
cumulative and repetitious of evidence previously considered 
by the RO.  The family statements and the veteran's testimony 
stand for the same proposition as that of the July 1982 
statement and the veteran's contentions which were before the 
RO in March 1995, in that the veteran's psychiatric 
disability is claimed to have stemmed from his service 
experiences.  Even if considered new evidence, this evidence 
is not material because laypersons, such as the veteran and 
his family, are not competent to offer a medical opinion on 
the diagnosis or etiology of the claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions on medical causation do not constitute material 
evidence to reopen a claim previously denied.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Just as the BVA must point to 
a medical basis other than its own unsubstantiated opinion, 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the veteran 
cannot meet its initial burden by relying upon lay statements 
as to medical matters; under the case law, lay observation is 
not competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Although these statements and the testimony represent 
evidence of continuity of symptomatology, they are not 
competent evidence to relate a current mental condition to 
that symptomatology and, under such circumstances, new and 
material evidence has not been presented.  See Savage v. 
Brown, 10 Vet. App. 488 (1997).  

While the SSA records are new in that they were not 
previously of record, they are not material.  These records 
merely show that the veteran was awarded SSA disability 
benefits based on his psychiatric disability.  In addition, 
SSA relied on VA medical records that were considered by the 
RO at the time of the prior rating action denying service 
connection disability at issue.  

II.  PTSD

In the November 1987 and March 1995 rating actions, the RO 
denied service connection for PTSD based on the fact that the 
evidence of record did not show a diagnosis of PTSD.  

The evidence that was considered at the time of the March 
1995 rating action consisted of service medical records, a 
statement of the veteran's family member dated in September 
1982, VA medical records dated from September 1972 to October 
1994.  With respect to the service medical records and the 
statement dated in September 1982, the Board notes that the 
content of this evidence was previously discussed and will 
not be reiterated.  As to the VA medical records, this 
evidence demonstrates that the veteran was seen and treated 
for various postservice psychological disorders.  In October 
1994, the veteran was provided a VA compensation and pension 
examination for PTSD.  It was noted that the veteran 
indicated that he never served in Vietnam and never saw any 
type of situation where the enemy fired upon him.  At the 
conclusion of a mental status examination, the examiner 
entered diagnoses including alcohol abuse and dependence, 
polysubstance abuse, mixed personality disorder with 
antisocial traits.  The examiner concluded and opined that 
the veteran never served in a war zone, that he never served 
in combat, and that he never underwent any serious threat to 
his life or physical 

integrity from the enemy.  The examiner concluded that the 
veteran did not have PTSD.  The examiner added that the 
veteran's problems appeared to be based on personality 
pathology, which predated military service, coupled with a 
long history of alcohol and polysubstance abuse.  

The evidence submitted subsequent to the March 1995 rating 
action consists of an Information in Support of Claim for 
Service Connection for PTSD form (PTSD Form), statements of 
the veteran's family dated in 1996, VA medical records dated 
from 1991 to 1998, a document from the Director, Center for 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) dated in September 1998, SSA records, and a 
personal hearing transcript dated in October 1998.  

In the PTSD form, the veteran identified his stressors.  
Specifically, the veteran indicated that in 1969 a Korean 
soldier died in his arms as a result of an altercation with 
other Korean soldiers.  The veteran also indicated that he 
was involved in a car accident whereby he witnessed a couple 
nearly burn to death.  

In the statements, the witnesses assert that they noticed a 
change in the veteran's personality when he returned from 
service, and that the veteran's current psychological 
disability is the result of the veteran's service experience.  

The VA medical records primarily reflect treatment and 
diagnoses for psychiatric disabilities other than PTSD.  In 
March 1991, a VA clinical psychologist noted that he was not 
formally diagnosing the veteran as having PTSD, but stated 
that circumstantial evidence was strong.  The report of a 
psychological examination dated in June 1998 is negative for 
diagnosis of PTSD.  

The director of USASCRUR reported that the veteran's service 
unit histories had been located, but the veteran's claimed 
stressors-the shooting incident involving a Korean soldier 
and the car crash that resulting in the burning of all of the 
veteran's military uniforms-could not be verified.  



The SSA records reflect that the veteran has been awarded 
disability benefits based on diagnosis other than PTSD.  
These records do not provide a diagnosis for PTSD.  

At the personal hearing, the veteran provided testimony with 
respect to his stressors.  The veteran added that while 
serving in Germany he witnessed a tank overturn killing the 
crewmembers.  

Having reviewed the additional evidence presented since the 
March 1995 rating action, the Board finds that this evidence 
is not new and material.  The RO denied the veteran's claim 
for service connection for PTSD in the prior rating action 
because there was no evidence of PTSD.  With respect to the 
PTSD form, the Board finds that this evidence is new in that 
it was not previously of record.  However, this evidence is 
not material; it is the veteran's account of the stressors 
that he alleged experienced in service.  It does not show 
that the veteran has PTSD.  As to the VA medical records, the 
Board notes that many of those documents are duplicative of 
those previously considered by the Board.  However, these 
records which are not duplicative do not reflect a diagnosis 
of PTSD.  In addition, the USASCRUR report is new; however, 
it is not material.  In fact, this evidence demonstrates that 
the veteran's claimed stressors could not be verified.  As to 
the SSA documents, that evidence is merely cumulative of that 
previously considered by the RO because it shows that the 
veteran has a psychiatric disability; however, it does not 
reflect a diagnosis of PTSD.  

With regard to the veteran's testimony and the statements, 
the Board notes that this evidence is new in that was not of 
record at the time of the prior rating decision denying 
service connection for PTSD.  For the reasons set forth in 
the section pertaining to whether new and material evidence 
has been presented for service connection for psychiatric 
disability other than PTSD, the Board notes that the 
testimony and the statements are not material.  


III.  Back

In a rating decision dated in December 1972, the RO denied 
service connection for a back disorder.  As the basis of that 
determination, the RO found that no low back disorder was 
found when the veteran was examined in September 1972.  The 
RO informed the veteran of its rating action in January 1973.  
The veteran did not file a notice of disagreement.  

The evidence that the RO considered at the time of the 
December 1972 rating action consisted of the veteran's 
service medical records and a VA hospital summary dated in 
September 1972.  The service medical records do not reflect 
complaints, findings, or diagnoses pertaining to a back 
disorder when the veteran was examined for entrance into 
service in November 1968.  In September 1970, the veteran was 
seen for low back pain.  An examination of the back was 
negative, and it was noted that the lumbosacral spine was 
normal.  The report of medical history dated in December 1970 
reflects a history of back strain.  No diagnosis or clinical 
findings were noted with respect to a back disorder.  The 
report of a separation examination dated in July 1971 is 
devoid of any findings or diagnoses pertaining to a back 
disorder.  The hospital summary provides that the veteran was 
admitted for problems unrelated to a back disorder.  

Evidence received subsequent to the December 1972 rating 
action pertaining to the veteran 's claim for service 
connection for a back disorder consists of numerous VA 
medical records dated from the 1980's to the 1990's and the 
transcript of a personal hearing before a hearing officer 
dated in October 1998.  

The VA medical records reflect that the veteran was seen and 
treated for a number of disabilities.  An outpatient 
treatment record dated in October 1993 reflects that the 
veteran had been seen for complaints of back pain.  The 
assessment was chronic back.  On June 1, 1998, the veteran 
related a history of chronic low back pain, mid back pain, 
and left knee pain.  With respect to the spine, the examiner 
recorded questionable tenderness over the lower trap and lab 
dorsi.  The diagnosis was chronic pain.  The report of a 
subsequent VA compensation and pension examination dated in 
June 1998 reflects that the veteran reported having been in a 
motor vehicle accident in June 1970 and that he has been 
experiencing problems with the lumbosacral spine as a result 
thereof.  A physical examination of the lumbosacral spine 
revealed full range of motion without signs of tenderness, 
spasm, or weakness.  The examiner entered a diagnosis of 
history of lumbar strain.  The examiner opined that there was 
insufficient clinical evidence at the present to warrant a 
finding of a chronic lumbar disorder or residuals thereof.  
X-rays of the lumbosacral spine associated with the 
examination were negative.  

At the hearing, the veteran provided testimony with regard to 
the origin of his back problems consistent with that provided 
at the June 1998 examination.  

Having reviewed the additional evidence presented since the 
December 1972 rating action, the Board finds that this 
evidence is new in that it was not previously of record.  
However, it is not material.  The RO denied the veteran's 
claim in December 1972 because there was no evidence of a 
back disorder at that time.  Likewise, the new evidence does 
not reflect that the veteran currently has a chronic back 
disorder.  As indicated, supra, the VA examiner in June 1998 
indicated that clinical findings did not support a diagnosis 
for a back disability and clinical studies of the lumbar 
spine were negative.  

With respect to the veteran's testimony, the Board finds that 
this evidence is new; however, it is not material.  As 
discussed above, the veteran is not competent to offer a 
medical opinion on the diagnosis or etiology of the claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions on medical causation do not 
constitute material evidence to reopen a claim previously 
denied.  See Moray v. Brown, 5 Vet. App. 211 (1993).  

IV.

Given the foregoing observations, the Board concludes that no 
item of "new and material" evidence, in accordance with the 
above cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for a psychological 
disability, including PTSD, or for a back disorder.  
Therefore, those claims are not reopened.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156(a) (1998).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.  


		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

 

